      Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 1 of 10

                                                                          C'M F-'O
                                                                    U.S.QisfajCTCOU^i
                    UNITED STATES DISTRICT COURT SAVAMNAH 01
                    SOUTHERN DISTRICT OF GEORGlA^iS
                            SAVANNAH DIVISION
                                                                  CLERK
                                                                      SO.DIS
 DEXTER B. BANKS,

       Plaintiff,

 V.                                                  CV418-185

 SHERIFF ST. LAWRENCE,et al.

       Defendants.



          ORDER AND REPORT AND RECOMMENDATION


       Pro se plaintiff Dexter Banks, currently incarcerated at Augusta

 State Medical Prison, has filed this action alleging he was provided

 inadequate medical care when he was a pretrial detainee at the Chatham

 County Detention Center. See doc. 1 at 5. Much of the Complaint,

 however, concerns allegations of professional misconduct against the

 attorney who had agreed to pursue his case. Id. at 6-8. The Court

 granted Banks' request to pursue his case in forma pauperis (IFF), doc.

 4, and he returned the necessary forms. Docs. 7 & 8. The Court now

 screens the Complaint pursuant to 28 U.S.C. § 1915(e).'



' Where the plaintiff is proceeding IFF, the Court is required to screen the case and
dismiss it at any time the Court determines either that the allegation of poverty is
 untrue or that the action or appeal is frivolous or malicious, fails to state a claim
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 2 of 10
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 3 of 10
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 4 of 10
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 5 of 10
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 6 of 10
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 7 of 10
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 8 of 10
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 9 of 10
Case 4:18-cv-00185-RSB-CLR Document 9 Filed 11/19/18 Page 10 of 10
